        Case 1:18-cv-00088-SPW-TJC Document 98 Filed 08/10/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                            BILLINGS DIVISION


WBI ENERGY TRANSMISSION                        Case No. CV-18-88 -BLG-SPW
INC.,
                                               JUDGMENT IN A CIVIL CASE
                     Plaintiff,

  vs.

SUBSURFACE EASEMENTS FOR
THE STORAGE OF NATURAL GAS
IN THE JUDITH RIVER
SUBTERRANEAN GEOLOGICAL
FORMATION, ET AL.,

                     Defendants.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

  X    Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        SEE ORDER- docket entry 97; Plaintiff WBI Energy Transmission, Inc.’s
  Motion for Summary Judgment as to the Non-Participating Landowners; Motion
  for Summary Judgment as to Defendants Carl Overland and Wanda Brown; and
       Motion for Summary Judgment as to the Counterclaim Landowners are
                                GRANTED.

        Dated this 10th day of August, 2020.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ A. Carrillo
                                  A. Carrillo, Deputy Clerk
